COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-06-170-CV
 
 
DORTHY MORGAN, INDIVIDUALLY AND                          APPELLANT
AS ADMINISTRATOR OF THE
ESTATE OF 
CLINTON
MORGAN, JR., DECEASED                                                       
 
                                                   V.
 
DALE
MOQUIST, M.D.                                                            APPELLEE
 
                                               ----------
             FROM
THE 30TH DISTRICT COURT OF WICHITA COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered appellant=s AMotion
To Dismiss Appeal.@ 
It is the court=s opinion that the motion should
be granted; therefore, we dismiss the appeal. 
See TEX. R. APP. P.
42.1(a)(1), 43.2(f).
Costs of the appeal shall be paid by the
appellant, for which let execution issue. 
See Tex. R. App. P. 43.4.
PER CURIAM
PANEL D:  HOLMAN, GARDNER, and WALKER, JJ.
 




DELIVERED:  August 24, 2006
 




[1]See Tex. R. App. P. 47.4.